Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-24-2004

USA v. Larwa
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1553




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Larwa" (2004). 2004 Decisions. Paper 331.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/331


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                          No. 03-1553


               UNITED STATES OF AMERICA

                               v.

                        JOHN LARWA,
                      a/k/a ALEX SARIS,
                      a/k/a ALEX FARIS,
                a/k/a PAUL ROM ANAUSKAS,
                   a/k/a TIMOTHY BAUER

                                                 John Larwa,
                                                        Appellant


         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                 D.C. Criminal No. 02-cr-00208
                 (Honorable Petrese B. Tucker)


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                      September 13, 2004
Before: SCIRICA, Chief Judge, ALITO and AM BRO, Circuit Judges

                   (Filed September 24, 2004)




                  OPINION OF THE COURT
SCIRICA, Chief Judge.

       This is an appeal by defendant John Larwa from a guilty plea entered into under a

bargained-for guilty plea to mail fraud in violation of 18 U.S.C. § 1341 and to possession

of a firearm by a felon in violation of 18 U.S.C. § 922(g). Counsel for Larwa has filed a

brief under Anders v. California, 386 U.S. 738 (1967), stating that, after careful review of

the record, he could not raise any meritorious issues and that the appeal is wholly

frivolous.1 We are satisfied that counsel has fulfilled his Anders obligations, and we

agree that the appeal is frivolous.

       Nonetheless, counsel for Larwa identified two potentially non-frivolous

arguments: (1) whether four additional levels should have been added to the base offense

level under U.S.S.G. § 2B1.1(b)(1)(C) because Larwa contends the loss to the victims

was not between $10,000 and $30,000; and (2) whether the court properly grouped all the

offenses under U.S.S.G. § 3D1.1. Counsel accurately notes, however, that Larwa is

precluded from bringing an appeal pursuant to a waiver contained in his plea agreement.

The sentencing court reviewed this provision with Larwa concluding that he knowingly,

intelligently, and voluntarily entered into the agreement. We agree, as it was entered into

knowingly, intelligently, and voluntarily and did not result in a miscarriage of justice. See

United States v. Khattak, 273 F.3d 557, 561-62 (3d Cir. 2001). Furthermore, in his




   1
    Larwa was given a copy of counsel’s brief and was allotted time to raise any
arguments in a pro se brief. Anders, 386 U.S. at 744. He has not filed such a brief.

                                             2
bargained-for plea agreement, Larwa stipulated that the loss to the victims was more than

$10,000 and less than $30,000, and that pursuant to U.S.S.G. § 3D1.1, neither the mail

fraud nor the odometer tampering offenses group with the firearms offense. We see no

reason why Larwa should not be held to the stipulations contained in the plea agreement.

See United States v. Cianci, 154 F.3d 106, 110 (3d Cir. 1998).

      For the foregoing reasons, we will affirm the judgment of conviction and sentence.

Defense counsel’s motion to withdraw is granted.




                                            3